Title: To George Washington from Armand, 19 May 1785
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George

 

dr General
Bretagne—la Rouerie this 19 may 1785—

permit me to remember to your mind one of your most faithfull servant, I would have done it sooner but knowing that your Exellency would be pleased in the good treatment I should receive from the court, I waited untill the final settlement of my rank & Command in our army—but although nothing is perfected on that head, I can not deny to myself any longer the pleasure of discharging my duty towards your Exellency.
Ever since I am in france I have been tourmented by the hard Necessity of playing the Courtier at Versailles & paris, happily I was unwell almost all that time, by which means I had some hours & even some days of liberty. I met with a favorable welcome from the ministre & all men in power; without giving me the trouble to ask personnally what employment I desired to have in our army, they offered me a legionary corps & a pleasing arrangment for the rank—but as no regiment can be given unless there is a vancancy by the annual promotion in the army or the death of some Colonels, & the politicks of Europe bending alternatively on war & peace have hindred the promotion to take place untill octobre next, I am still as far advanced as I was the first day of my arrival at Court, exept that I have acquired a load of polite Compliments & of these friends, which not being able to bear any longer, for it increased dayly, I have retired to my Country seat where I intend to remain untill some of our great men, for small affairs, are pleased to order me towards them; the Corps which is destined to me consist of four hundred mounted and six hundred dismounted, there are six of thoses Corps in france & without doubt they are the best in orders of our army & the most agreable for a soldier who has served under your command, for being destined to the duty on the lines, they offer more opportunity to be active & usefull.
our great politicians having, since the last european war, turned altogether their thoughts towards the best way of curling their periwig & shaping their breeches, we are not little embarrassed on the choice of a commandier in chief if we wishes to have a good one, but as things are such that the talents of all the pretenders to that post are near about of the same merite, we certainly shall not be beaten in Case of war for the want of half

dozen or many hundred more of them. however we have mr le Mchl de Broglio, but his brother, who never left him in the scrape, being dead, people are not disposed to engage their fortunes nor even their words, which is very little in europe, as security for his good doings. prince de Conde of the royal familly is mentioned & in some measures appointed to the Command of the grand army should there be war; he Commanded a separate army of 25000 chusen men in Germany last european war & has done very well; he is of a serious charactere, Brave, pretty well learned in military affairs & much beloved from our army: I shall be Glad to serve under him, he was allways good to me & has received my friend schaffner with a great deal of kindness.
mr de maillebois, as your Exellency may have heard, is in the united provinces at the head of their army, although envious may be at this time his private ennemys, they allow him to have military talents, some much, others less, all of them agreable to the measure of their own claime to merite in that line; but I must do him the justice to say, that, almost every one do him the injustice of believing him dishonest. the emperor of Germany has one of the largest & best disciplined army that has been known subject to one prince, it consists of 280000 foots 55000 cavallery & 45000 light cavallery—half of it is at the utmost the ⟨illegible⟩ which his revenues permit him to keap, he is of course under the necessity to subsist them to the expences of his neighbours or to disband them, he is extremely backward to any accomodation with holand—it is almost certain that Russia will act with him—on the other side holand has very near no standing forces. we have great many regiment, but regiments alone Can not make an army—from that general view & some others circumstances too tedious perhaps for your Exellency to be related here I have never since the dispute begone, altered my thoughts that we would have war this or next summer; there is, at this instant, a great talk of it, but from our not being so well prepared for it as wise people could wishes, many persons in our country, who go to mass & think our men in high post uncapable of an imperfection in their politicks, are most certain we shall have no war. if ever there is one in america either against Certain neighbours whose gold is much more in repute than their charactere, or any other, & your Exellency take again the

command, I request you to Consider me as inlisted amongs your followers. whatever may at that time be my rank & fortune I shall leave all behind to go to the man I respect & love the most in the world—I have the honor to be with thoses sentiments dear general your most obdt hble st

armand


I beg the favour of lady Washington to accept here of my best respects.

